DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 1, 3-5, 7-11, 13-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims recites "a second device that is separate from the first device and has a second processor that is different than the first processor". The 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 10 and 13- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 10706482. Although the claims at issue are not identical, they are not patentably distinct from each other because of the chart below.

 
Patent 10706482
 
Instant Application
Claim 1
 A method of associating comments with playback of media content, the method comprising: 
 
A method for interactive media, comprising: 

a subset of the plurality of visual elements, and 
 
 

at least one other visual element in place of at least one corresponding visual element of the plurality of visual elements, wherein the at least one corresponding visual element included in the first version of the media content comprises a plurality of visual objects having outlines, a first set of features within the outlines, and a second set of features within the outlines, and wherein the at least one other visual element included in the second version of the media content is a downgraded version of the at least one corresponding visual element included in the first version, the at least one other visual element consisting of the outlines of the plurality of visual objects and the first set of features;recording, using a camera or microphone at a first device, an audio or visual sample of a first version of media content being played on a second device, wherein the first version of the media content comprises a plurality of visual elements; 
Claim 1, 7 and 13
obtaining a first version of a media content that comprises a plurality of visual elements including a visual element, the visual element of the first version of the media content comprising a plurality of visual objects having outlines, a first set of features within the outlines; replacing the visual element of the first version of the media content with a corresponding visual element, wherein: the corresponding visual element is a downgraded version of the visual element of the first version of the media content, the corresponding visual element consisting of the outlines of the plurality of visual objects and a second version of the media content that comprises the corresponding visual element is obtained based on replacing the visual element of the first version of the media content with the corresponding visual element; and providing the first version of the media content  having a first processor; providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device that is separate from the first device and has a second processor that is different than the first processor, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the user.

 receiving, at the first device, a selection of a point within or a portion of the second version of the media content; 
Claim 1, 7, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device

receiving, at the first device, a comment associated with the selected point within or the selected portion of the second version of the media content; and associating the received comment with a point within or a portion of the first version of the media content corresponding to the selected point within or the selected portion of the second version of the media content.
Claim 1, 7, 13
associating the comment with a corresponding point within or a corresponding portion of the first version of the media content 
 
recording, using a camera or microphone at a first device, an audio or visual sample of a first version of media content being played on a second device, wherein the first version of the media content comprises a plurality of visual elements; 
Claim 4, 10, 14, 15
receiving, from the first device, an audio or visual sample of the first version of the media content provided to the second device 
 
obtaining, at the first device, a second version of the media content based on the audio or visual sample, wherein the second version of the media content comprises: 
Claim 4, 10, 14, 15
identifying a time code based on the audio or visual sample 
Claim 2
attaching the point within or the portion of the second version of the media content to the received comment; and 
Claim 1, 7, 13
 associating the comment with a corresponding point within or a corresponding portion of the first version of the media content

transmitting the comment and the attached point within or the portion of the second version of the media content to a pattern recognition server.
Claim 17
 Wherein associating the comment with the point within or the portion of the first version of the media content comprises:
Attaching the point within or the portion of the first version of the media content to the comment; and
Transmitting the comment and the point within or the portion of the second version of the media content to a pattern recognition server.



Claims 1, 4, 7, 10 and 13-1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and  of U.S. Patent No. 9, in view of Yamaguchi et al. (U.S. Patent Application No. 20060212920 hereinafter Yamaguchi). See the chart below for analysis.
 
Patent 9,646,352
 
Instant Application
Clams 1, 9 and 12
receiving a selection of a portion of the parallel echo version of the media content at the first device;
Claim 1, 7, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device

receiving a comment associated with the selected portion of the parallel echo version of the media content at the first device; and
Claim 1,7, 13
receiving, from the first device, a comment associated with a point within or a portion of the second version of the media content provided to the first device

associating the received comment with a portion of the media content associated with the selected portion of the parallel echo version of the media content
Claim 1, 7, 13
associating the comment with a corresponding point within or a corresponding portion of the first version of the media content 

 recording, by a first device from a second device, an audio or visual sample of media content being played on the second device;
Claim 1, 7 and 13
obtaining a first version of a media content that comprises a plurality of visual elements including a visual element, the visual element of the first version of the media content comprising a plurality of visual objects having outlines, a first set of features within the outlines; replacing the visual element of the first version of the media content with a corresponding visual element, wherein: the corresponding visual element is a downgraded version of the visual element of the first version of the media content, the corresponding visual element consisting of the outlines of the plurality of visual objects and a second version of the media content that comprises the corresponding visual element is obtained based on replacing the visual element of the first version of the media content with the corresponding visual element; and providing the first version of the media content  having a first processor; providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device that is separate from the first device and has a second processor that is different than the first processor, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the user.

recording, by a first device from a second device, an audio or visual sample of media content being played on the second device;
Claim 4, 10, 14, 15
receiving, from the first device, an audio or visual sample of the first version of the media content provided to the second device 

providing at the first device a parallel echo version of media content being played on the second device, the parallel echo version based on the sample from the second device;
Claim 4, 10, 14, 15
identifying a time code based on the audio or visual sample; and transmitting the time code to the second device 


Patent 9,646,352 does not disclose:
obtaining a first version of a media content that comprises a plurality of visual elements including a visual element, the visual element of the first version of the media content comprising a plurality of visual objects having outlines, a first set of features within the outlines; 
replacing the visual element of the first version of the media content with a corresponding visual element, wherein: 
the corresponding visual element is a downgraded version of the visual element of the first version of the media content, the corresponding visual element consisting of the outlines of the plurality of visual objects and 
a second version of the media content that comprises the corresponding visual element is obtained based on replacing the visual element of the first version of the media content with the corresponding visual element; and 
providing the first version of the media content having a first processor; 
providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the user.
Yamaguchi teaches:
2obtaining a first version of a media content that comprises a plurality of visual 3elements including a visual element (Yamaguchi (¶0020 line 8-18), first display unit displays broadcast content while the second display unit display the outline), the visual element of the first version of the media 4content comprising a plurality of visual objects having outlines and  first set of features within 5the outlines,( Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a) and includes outlines and details within); 
6replacing the visual element of the first version of the media content with a 7corresponding visual element (Yamaguchi (¶0141 line 4-8, fig. 9), outline of the real time TV program is display in sub display as in figure 19(b)), wherein: 
8the corresponding visual element is a downgraded version of the visual 9element of the first version of the media content, the corresponding visual element 10consisting of the outlines of the plurality of visual objects (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version), 11and 
12a second version of the media content that comprises the corresponding 13visual element is obtained based on replacing the visual element of the first version of 14the media content with corresponding visual element (Yamaguchi (¶0225 line 7-15, ¶0226 line 1-5, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content); and 
15providing the first version of the media content to a first device having a first processor (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b));
providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the user (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of patent 9,646,352 on secondary device with outlines taught by Yamaguchi, with a reasonable expectation of success. The motivation for replacing the content’s patent 9,646,352 with the content of Yamaguchi would be to reduce power consumption by displaying outline only (Yamaguchi (¶0225)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Lanier et al. (U.S. Patent Application Publication No. 2016/0295268 hereinafter Lanier).
As Claim 7, Yamaguchi teaches a method for interactive media, comprising: 
2obtaining a first version of a media content that comprises a plurality of visual objects that includes outline and a first set of feature within the outlines3objects (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a) and includes outlines and details within); 
6removing removing the first set of features from the first version of the media content, wherein a second version of the media content consisting of the outlines of the plurality of visual objects is obtained based on removing the first set of features from the first version of the media content (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version. Yamaguchi (¶0226) clearly teaches that the outline of the TV program content is displayed as the simple picture. Therefore, simple picture P1 is construed as outline of the TV broadcast image.), 11and 
15providing the first version of the media content to a first device having a first processor (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)); 
providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)).
Yamaguchi may not explicitly disclose while Lanier teaches:
that is separate from the first device and has a second processor that is different than the first processor (Lanier (¶0050 line 9-14, ¶0046 line 8-11), media content is transmitted to interface device A and interface device B with different display resolutions. Device A and device B are separate laptops/tablets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user interface of Yamaguchi instead be a second user interface on a separate device taught by Lanier, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the second user interface of Lanier would be to display a censored version and un-censored version at the same time on separate devices and to provide content that is suitable to the user’s age/restrictions (Lanier (¶0059)).

	As Claim 8, besides Claim 7, Yamaguchi in view of Lanier teaches wherein the second version of the media content comprises a second version of the plurality of visual objects that consists of the 3outlines of the plurality of visual objects (Yamaguchi (¶0225 line 7-15, ¶0226 line 1-5, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content).

As Claim 11, besides Claim 7, Yamaguchi in view of Lanier teaches:
wherein the first version of the media content 2comprises an audio element that comprises a first set of frequency ranges and a second set of 3frequency ranges (Lanier (¶0061 line 6-10), first media device plays uncensored audio), the method further comprising: 
4replacing the audio element of the first version of the media content with a 5corresponding audio element (Lanier (¶0061 line 6-10), second media device play censored audio), wherein: 
6the corresponding audio element of the second version of the media 7content is a downgraded version of the audio element of the first version of the media 8content, the corresponding audio element consisting of the first set of frequency ranges (Lanier (¶0061 line 6-10), second media device play censored audio. Censor audio is construed as downgraded version of the uncensored audio with at least cursed word(s) (frequency ranges) removed), and
10the second version of the media content comprises the corresponding 11audio element based on replacing the audio element of the first version of the media 12content (Lanier (¶0061 line 6-10), second media device play censored audio).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content’s audio of Yamaguchi instead be a content’s audio taught by Lanier, with a reasonable expectation of success. The motivation for replacing the content’s audio of Yamaguchi with the content’s audio of Lanier would be to provide content that is suitable to the user’s age/restrictions (Lanier (¶0059).

	Claims 1, 3, 5, 9, 13 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Fletcher et al. (U.S. Patent Application Publication No. 2007/0266304 hereinafter Fletcher) in further view of Lanier.
As Claim 1, Yamaguchi teaches a method for interactive media, comprising: 
2obtaining a first version of a media content that comprises a plurality of visual 3elements including a visual element (Yamaguchi (¶0020 line 8-18), first display unit displays broadcast content while the second display unit display the outline), the visual element of the first version of the media 4content comprising a plurality of visual objects having outlines and  first set of features within 5the outlines,( Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a) and includes outlines and details within); 
6replacing the visual element of the first version of the media content with a 7corresponding visual element (Yamaguchi (¶0141 line 4-8, fig. 9), outline of the real time TV program is display in sub display as in figure 19(b)), wherein: 
8the corresponding visual element is a downgraded version of the visual 9element of the first version of the media content, the corresponding visual element 10consisting of the outlines of the plurality of visual objects (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version. Yamaguchi (¶0226) clearly teaches that the outline of the TV program content is displayed as the simple picture. Therefore, simple picture P1 is construed as outline of the TV broadcast image.), 11and 
12a second version of the media content that comprises the corresponding 13visual element is obtained based on replacing the visual element of the first version of 14the media content with corresponding visual element (Yamaguchi (¶0225 line 7-15, ¶0226 line 1-5, fig. 9, fig. 18), second version (outline) is display on sub-display. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content); and 
15providing the first version of the media content to a first device having a first processor (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b));
providing, of the first version of the media content and the second version of the media content, only the second version of the media content to a second device, wherein the first device displays the first version of the media content to a user and the second device displays the second version of the media content to the user (Yamaguchi (¶0021, ¶140 line 8-10, fig. 9), first version of the media content displays broadcast content. First version is displayed as in figure 9(a). Second version is displayed in figure 9(b)).
Yamaguchi may not explicitly disclose while Fletcher teaches further comprising: 
2receiving, from the first device, a comment associated with a point within or a 3portion of the second version of the media content provided to the first device (Fletcher (¶0045 line 3-9), user selects timeline to add annotation); and 
4associating the comment with a corresponding point within or a corresponding 5portion of the first version of the media content (Fletcher (¶0045 line 1-3, fig. 4 item 402), marker 402 indicates location of annotation on timeline).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user interface of Yamaguchi instead be an annotation timeline taught by Fletcher, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the annotation timeline of Fletcher would be to make it easier for users to locate relevant or desirable content in large media files (Fletcher (¶0004 line 1-2)).
Yamaguchi in view of Fletcher may not explicitly disclose while Lanier teaches:
that is separate from the first device and has a second processor that is different than the first processor (Lanier (¶0050 line 9-14, ¶0046 line 8-11), media content is transmitted to interface device A and interface device B with different display resolutions. Device A and device B are separate laptops/tablets.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user interface of Yamaguchi instead be an second user interface on a separate device taught by Lanier, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the second user interface of Lanier would be to display a censored version and un-censored version at the same time on separate devices and to provide content that is suitable to the user’s age/restrictions (Lanier (¶0059)).

	As Claim 3, besides Claim 1, Yamaguchi in view of Fletcher teaches wherein the point within or the portion of the 2second version of the media content is received with the comment (Fletcher (¶0046 line 7-12), annotation can be searched on a secondary device), and 
wherein the comment 3is associated with the corresponding point within or the corresponding portion of the first 4version of the media content is based on the point within or the portion of the second version 5of the media content (Fletcher (¶0045 line 1-3, fig. 4 item 402), marker 402 indicates location of annotation on timeline on first version), the method further comprising:
providing the first version of the media content and the comment to a third device (Flecher (¶0037, fig. 3A, ¶0045 line 1-3), fig. 3A show plurality of attendee who see media content and annotation).  

As Claim 5, besides Claim 1, Yamaguchi in view of Fletcher in further view of Lanier teaches:
wherein the first version of the media content 2comprises an audio element that comprises a first set of frequency ranges and a second set of 3frequency ranges (Lanier (¶0061 line 6-10), first media device plays uncensored audio), the method further comprising: 
4replacing the audio element of the first version of the media content with a 5corresponding audio element (Lanier (¶0061 line 6-10), second media device play censored audio), wherein: 
6the corresponding audio element of the second version of the media 7content is a downgraded version of the audio element of the first version of the media 8content, the corresponding audio element consisting of the first set of frequency ranges (Lanier (¶0061 line 6-10), second media device play censored audio. Censor audio is construed as downgraded version of the uncensored audio with at least cursed word(s) (frequency ranges) removed), and
10the second version of the media content comprises the corresponding 11audio element based on replacing the audio element of the first version of the media 12content (Lanier (¶0061 line 6-10), second media device play censored audio).  

	As Claim 9, Claim 9 is rejected for the same reasons as Claim 3.
As Claim 13, Claim 13 is rejected for the same reasons as Claim 1.
	
	As Claim 17, besides Claim 13, Yamaguchi in view of Fletcher teaches wherein associating the comment with the 2point within or the portion of the first version of the media content comprises: 
attaching the point within or the portion of the second version of the media content to the comment (Fletcher (¶0045 line 1-3, fig. 4 item 402), marker 402 indicates location of annotation on timeline); and 
transmitting the comment and the point within or the portion of the second version of the media content to a pattern recognition server (Fletcher (¶0046 line 7-12), annotation can be searched).  

As Claim 18, besides Claim 13, Yamaguchi in view of Fletcher teaches further comprising: 
3obtaining the first version of the media content (Yamaguchi (¶0225 line 7-15, fig. 9, fig. 18), first version is received); and 
4removing the first set of features from the first version of the media content, wherein the second version of the media content is obtained based at least in part on the removing (Yamaguchi (¶0225 line 7-15, fig. 18, ¶0226 line 1-4), outline (corresponding visual element) is displayed as a lowered image quality for less power consumption. Also, fig. 18 shows outline as border of the image with less feature than the original broadcast content. Simple picture P1 is a lowered image quality of the original version. Lowered image quality is construed as the removal of features in original version).

As Claim 19, besides Claim 13, Yamaguchi in view of Fletcher teaches wherein obtaining the second version of the 2media content comprises: 
3receiving the second version of the media content from a content source that 4provides the first version of the media content to the first device (Yamaguchi (¶0225 line 7-15, fig. 9, fig. 18), second version (outline) is decoded from the first version).  
As Claim 20, Claim 20 is rejected for the same reason as Claim 5.

Claims 4 and 14-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi and Fletcher in view of Lanier in further view of Katz et al. (U.S. Patent Application Publication No. 2011/0047247 hereinafter Katz).
	As Claim 4, besides Claim 1, Yamaguchi in view of Fletcher may not explicitly disclose while Katz teaches further comprising:
	receiving, from the second device, an audio or visual sample of the first version of the media content displayed at the first device (Katz (¶0061 line 3-6, fig. 5 item 520), second device (user media player) records sound or visual sample from content playing on the second device (leader’s media player)).
	identifying a time code based on the audio or visual sample (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and
	transmitting the timecode to the second device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), second device (user media device) starts playing the media content at identified position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi in view of Fletcher instead be a content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi in view of Fletcher with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).

As Claim 14, besides Claim 13, Yamaguchi in view of Fletcher teaches further comprising: 
2receiving a synchronization request from the user Katz (¶0061 line 3-6, fig. 5 item 520), first device (user media player) records sound or visual sample from content playing on the second device (leader’s media player)); 
3determining a current point in a first playback of the first version of the media 4content at the first device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and 
5synchronizing a second playback of the second version of the media content at 6the second device with the first playback of the first version of the media content at the first 7device based on the current point (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), second device (user media device) starts playing the media content at identified position);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi in view of Fletcher instead be a content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi in view of Fletcher with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).

	As Claim 15, Claim 15 is rejected for the same reasons as Claim 4.
	
Claims 10  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamaguchi in view of Lanier in further view of Katz et al. (U.S. Patent Application Publication No. 2011/0047247 hereinafter Katz).
	As Claim 10, besides Claim 7, Yamaguchi may not explicitly disclose while Katz teaches further comprising:
	receiving, from the second device, an audio or visual sample of the first version of the media content displayed at the first device (Katz (¶0061 line 3-6, fig. 5 item 520), first device (user media player) records sound or visual sample from content playing on the second device (leader’s media player)).
	identifying a time code based on the audio or visual sample (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), audio and visual sample is sent to server for identifying the multimedia as well as the current position of media content); and
	transmitting the timecode to the second device (Katz (¶0061 line 6-16, ¶0062 line 1-6, fig. 5 item 530, 550, 560), first device (user media device) starts playing the media content at identified position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content of Yamaguchi instead be an content identifier taught by Katz, with a reasonable expectation of success. The motivation for replacing the content of Yamaguchi with the content identifier of Katz would be to enhance enjoyment of media content by groups of users (Katz (¶0005 line 1-3)).
Response to Arguments
Double Patenting:
	Applicant recognizes a typo in previous Office Action that Double-patenting is intended to reference U.S. Patent 9,646,352. The current Office Action corrects the typo to reflect the Patent with the same inventors and/or inventions. As per Applicant’ requests, double patenting rejections are held in abeyance until the Claimed inventions are in condition of allowance.
35 U.S.C. §112:
	Claim 6 is cancelled; therefore, the rejection on the Claim is moot.
35 U.S.C §103:
	As independent Claim 1, 7 and 13, applicant argues that Yamaguchi does not disclose “a second version of the media content consist of [] outlines of [a] plurality of visual object [included in the first version of the media content and including outlines and a first set of features within the outlines]” because the outline stick figure of the baseball player show in figure 18 looks different than the outlines of the baseball player show in figure 5 (third and fourth paragraph of page 11 in the remarks).

    PNG
    media_image1.png
    438
    629
    media_image1.png
    Greyscale

	Applicant’s argument are not persuasive because Yamaguchi (¶0225) disclose that picture P1 is a simple picture of the TV content. The outlines of the image clearly show the head, body and the baseball bat. Applicant is advised to further clarify the term “outline” so that it clearly shows the different between claimed invention and prior-art. Yamaguchi (¶0226) clearly teaches that the outline of the TV program content is displayed as the simple picture. Therefore, simple picture P1 is construed as outline of the TV broadcast image.

	As Claim 1, 7 and 13, Applicant argues that Lanier does not disclose “wherein the first device and the second device comprise separate processors” because Lanier does not teaches the aspect of one version containing the outlines of plurality of visual objects (last paragraph of page 13 in the remarks).
	
    PNG
    media_image2.png
    248
    642
    media_image2.png
    Greyscale

	Applicant’s arguments are not persuasive because the features are disclosed in Yamaguchi. Applicant cannot attack references individually because the limitations are obvious in a combination.

	As Claim 1, 7 and 13, Applicant argues that a combination of Yamaguchi and Lanier is not obvious (first paragraph of page 16 in the remarks).

    PNG
    media_image3.png
    93
    623
    media_image3.png
    Greyscale

Applicant’s arguments are not persuasive. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second user interface of Yamaguchi instead be a second user interface on a separate device taught by Lanier, with a reasonable expectation of success. The motivation for replacing the user interface of Yamaguchi with the second user interface of Lanier would be to display a censored version and un-censored version at the same time on separate devices (Lanier (¶0059)).
	Applicant repeats the same arguments in Claim 7 for Claim 1 and 13. Examiner’s responses remain the same as above.
Other dependent/independent Claims are not allowable for the reason(s) above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunn et al. (U.S. 2017/0230617) teaches 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143